Case 1:20-cv-00216-MSM-PAS Document 331 Filed 07/31/20 Page 1 of 3 PageID #: 15494




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND


    OSCAR YANES, et al.,

                  Petitioners-Plaintiffs,

                          v.                                  Civil Action No. 1:20-cv-00216
    DANIEL W. MARTIN, et al.,

                   Respondents-Defendants.


           NOTICE OF REQUEST FOR BAIL HEARING FOR CLASS MEMBERS
                     MAJED AL-MAYAHI AND DWAYNE COKE

          Pursuant to the Court’s June 2 Order granting Petitioners-Plaintiffs’ (“Petitioners”)

   motion for expedited bail hearings (Dkt. No. 59), Petitioners hereby request bail hearings for

   class members Majed Al-Mayahi and Dwayne Coke, who were added to the class after the last

   bail hearings held by the Court. See Dkt. Nos. 289, 290.

          Attached to this notice are the bail applications for Mr. Al-Mayahi and Mr. Coke and

   supporting exhibits (other than exclusively medical exhibits), with personal medical information

   redacted. The unredacted versions of these attachments, as well as the entirely medical exhibits,

   will be filed separately under a motion to seal. The exclusively medical exhibits not attached to

   this notice are marked with an asterisk below. The bail application packets consist of the

   following documents:

   Majed Al-Mayahi

      •   Bail Application
      •   Exh. A, Selected Wyatt Medical Records*
      •   Exh. B, Nat’l Inst. Health, Medline Article on Nitroglycerin
      •   Exh. C, Am. Heart Ass’n, “Understanding Blood Pressure”
      •   Exh. D, Declaration of Nick Horton



                                                   1
Case 1:20-cv-00216-MSM-PAS Document 331 Filed 07/31/20 Page 2 of 3 PageID #: 15495




    Dwayne Coke

      •   Bail Application
      •   Exh. A, Declaration of Jason Rowland
      •   Exh. B, Declaration of Brian Shea
      •   Exh. C, Declaration of Deborah S. Gonzalez
      •   Exh. D, Declaration of Edward Ellis
      •   Exh. E, Selected Wyatt Medical Records*
      •   Exh. F, Letter from Dr. Rafael Campo (Jan. 31, 2020)*
      •   Exh. G, List of Medications (Feb. 7, 2020)*
      •   Exh. H, Record of Non-Abuse Order

      Neither Mr. Al-Mayahi nor Mr. Coke require an interpreter.



   Dated: July 31, 2020                           Respectfully Submitted,

                                                     s/ Deborah S. Gonzalez
                                                     Deborah S. Gonzalez, Esq., Bar No. 7931
                                                     Roger Williams University School of Law
                                                     Cooperating Attorneys, American Civil
                                                     Liberties Union Foundation of Rhode Island
                                                     1 Empire Street, Suite 435
                                                     Providence, RI 02903
                                                     T: 401-486-7230 (C)
                                                     dgonzalez@rwu.edu




                                                 2
Case 1:20-cv-00216-MSM-PAS Document 331 Filed 07/31/20 Page 3 of 3 PageID #: 15496




                                         Certificate of Service

            I hereby certify that on July 31, 2020, I electronically filed the foregoing document with
   the United States District Court for the District of Rhode Island by using the CM/ECF system. I
   certify that all parties or their counsel of record are registered as ECF Filers and will be served
   by the CM/ECF system.

                                                        /s/ Deborah S. Gonzalez
                                                        Deborah S. Gonzalez




                                                    3
